The Chancellor.
This proceeding is altogether irregular; and if there was any reason to doubt that the will, executed in Ireland, was an absolute revocation of the former will executed in this state, I should direct the case to stand over, and that the administrator with the will annexed should be brought before this court, by a proper petition of appeal, making him a respondent therein. It is perfectly evident, however, that the subsequent will, made in Ireland, was a revocation of the will made in New-York; and that the Irish will was intended to dispose of all the testator’s property, either here or elsewhere. The first clause of the Irish will, in terms, revokes all former wills. And *454if that will itself had not disposed of the property here, the proper course for the next of bin was to call upon the administrator with the will annexed, to account for and pay over to them the part of the property as to which the testator had died intestate.
But the Irish will does in fact dispose of [til the decedent’s property. The testator devises all his estate real and personal, except his household goods and his personal property in New-Yorlc, to Fulton, upon certain trusts. The trust estate does not of course embrace the testator’s household goods, or his personal property here. But a subsequent clause of the will disposes of 1 he household goods to his wife. And the residuary clause of the will, in which the testator gives all the residue of his effects to such of the grandchildren of his brother and sisters as should be living at the time of his death, not only disposes of the personal property in this country which was excepted from the bequest in trust, but of any other personal estate, wherever situated, not embraced in the trust clause, and which was not effectually disposed of by other parts of the will. It would, therefore, be a useless expense to require the appellant to file a petition of appeal, to bring the. administrator with the will annexed before this' court.
An order must therefore be entered dismissing the appeal.